 ROBBINS COMPANYRobbins Company and Driver Salesmen & Ware-housemen Local Union No. 117, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America andRandolph E. Roberts. Cases 19-CA-8731 and 19CA-8637November 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENEI -LO AND MURPHYOn July 12, 1977, Administrative Law Judge JamesS. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify the remedy so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977),2 and to adopt hisrecommended Order, as modified herein.We agree with the Administrative Law Judge'sfinding that Respondent's discharge of three strikingemployees on June 30, 1976,3 had the effect ofprolonging the strike. We further agree with hisconclusion that these discharges did not have theretroactive effect of converting the strike to an unfairlabor practice strike on June 2. We disagree,however, with the Administrative Law Judge'sfinding that Respondent's unlawful granting of awage increase on June 2, to a single employee,converted the strike to an unfair labor practice strike.An unfair labor practice does not convert aneconomic strike to an unfair labor practice strikeunless a causal connection is established between theunlawful conduct and the prolongation of the strike.4Here, there is no evidence that the Union or thestriking employees knew of Respondent's June 2wage increase, or that this action had any impactupon the strike.5In consequence, there is no basis forfinding that Respondent's unlawful wage increasecaused a prolongation of the strike. We therefore findthat the strike was not converted to an unfair laborpractice strike on June 2, the date of Respondent'sunlawful wage increase. Rather, we find that thestrike was converted to an unfair labor practice strike233 NLRB No. 91on June 30, the date of Respondent's unlawfuldischarge of three striking employees.6We shallmodify the Administrative Law Judge's recommend-ed Order accordingly.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Robbins Company, Seattle, Washington, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Substitute the following for paragraph l(d):"(d) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act."2. Substitute the following for paragraph 2(b):"(b) Reinstate, upon unconditional request, BrianScott, Michael Tracey, and John McKillip to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, dismiss-ing, if necessary, any persons hired after June 30,1976, to replace them; and make such employeeswhole for any loss of earnings resulting from itsfailure to reinstate them within 5 days of theirunconditional request, with interest. The names ofsuch employees for whom no employment is avail-able by reasons of their permanent replacementbefore June 30, 1976, shall be placed on a preferen-tial hiring list based upon seniority, or some othernondiscriminatory test, for employment as jobsbecome available, in the manner set forth in theRemedy section of this Decision."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent excepts only to the Administrative Law Judge's findingwith respect to the date on which the economic strike was converted to anunfair labor practice strike, and to an inadvertent error In the notice. In theabsence of exceptions. we adopt. pro forma, the remaining findings of theAdministrative Law Judge.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).3 All dates hereafter are in 1976 unless otherwise stated. The dischargeswere made with an effective date of June 2.4 Anchor Rome Mills, Inc., 86 NLRB 1120 (1949). See also TrposeriiiceCorporation, 203 NLRB 1180 (1973), and Capital Rubber & Specialti (Co.Inc. 198 NLRB 260(1972).5 There is no allegation that the unlawful permanent replacement ofRandolph E. Roberts had any effect on the strike. Nor is there any evidencethat the strikers were aware of Respondent's conduct in this regard.6 Chairman Fanning would in accordance with his dissent in Valley OilCo., Inc., 210 NLRB 370 1974). order Respondent to reinstate theunlawfully) discharged employees with backpay from the date of discharge.7 We shall also correct an inadvertent error in the notice.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT replace employees in violation oftheir Section 7 right to either join in or refrainfrom joining in a strike, unless we have areasonable belief that such employees haveratified and supported the strike.WE WILL NOT refuse to reinstate unfair laborpractice strikers who unconditionally offer toreturn to work.WE WILL NOT unilaterally grant wage increasesto our employees in excess of those proposed tothe Union during negotiations.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them under Section7 of the Act.WE WILL, upon request, bargain collectively ingood faith with Driver Salesmen & Warehouse-men Local Union No. 117, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as theexclusive representative of all employees in theunit described below, with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment and, if an understand-ing is reached, embody such understanding in awritten and signed agreement:All material control employees employed bythe Employer at its facility located at 650South Orcas Street, Seattle, Washington,including plant clerical employees, excludingoffice clerical employees, professional em-ployees, guards, and supervisors as definedin the Act, and all other employees.WE WILL offer to Randolph E. Roberts imme-diate and full reinstatement to his former positionor, if such position no longer exists, to asubstantially equivalent position, without preju-dice to his seniority or other privileges, and WEWILL reimburse him for any loss of earnings hemay have suffered by reason of our discrimina-tion against him.WE WILL reinstate, upon unconditional request,Brian Scott, Michael Tracey, and John McKillipto their former jobs or, if those jobs no longerexist, to substantially equivalent jobs, withoutprejudice to their seniority or other rights andprivileges, dismissing, if necessary, any personshired after June 30, 1976, to replace them; andmake them whole for any loss of earningsresulting from our failure to reinstate them within5 days of their unconditional request, plusinterest. The names of such employees for whomno employment is available by reason of theirpermanent replacement before June 30, 1976,shall be placed on a preferential hiring list basedupon seniority, or some other nondiscriminatorylist, for employment as jobs become available.ROBBINS COMPANYDECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: These caseswere heard before me in Seattle, Washington, on January20 and 21, 1977, pursuant to an order consolidating cases,dated September 16, 1976.1 The complaint in Case 19-CA-8637 was issued on July 9, pursuant to a charge filed onJune 9, and alleges a violation of Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended. Specifical-ly, the complaint alleges that, on or about April 28,Respondent's employees engaged in an economic strikeand that, on May 3, Respondent permanently replacedRandolph E. Roberts at a time when Roberts had notjoined the strike nor communicated any intention toparticipate in the strike and when he was incapable ofmaking any decision as to whether he would engage in thestrike. The complaint in Case 19-CA-8731 was issued onAugust 30, pursuant to a charge filed on July 14, andalleges violations of Section 8(aX5), (3), and (1) of the Act.Specifically, the complaint alleges that, on or about June30, the Respondent discharged employees Brian Scott,Michael Tracey, and John McKillip because they engagedin a lawful and protected strike; that on or about June 2the Respondent unilaterally granted wage increases tocertain employees in excess of its final offer; that byengaging in the foregoing acts and conduct the strike whichcommenced on April 28 was prolonged and converted intoan unfair labor practice strike commencing June 2.The Respondent's answer denies the commission of anyunfair labor practices. All parties were afforded fullopportunity to appear, to introduce evidence, and toexamine and cross-examine witnesses. Briefs filed by theGeneral Counsel, the Respondent, and Randolph E.Roberts have been carefully considered.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses and havingconsidered the posthearing briefs, I make the following:I All dates hereafter are in 1976 unless otherwise stated.550 ROBBINS COMPANYFINDINGS OF FACT1. JURISDICTIONRobbins Company, a Washington corporation, is en-gaged in the business of providing engineering services andthe design and assembly of drilling and tunneling equip-ment in Seattle, Washington. In the course and conduct ofits business operations during the past 12 months, theRespondent sold and shipped from its Seattle, Washington,plant products valued in excess of $50,000 to points outsidethe State of Washington, and received goods and materialsvalued in excess of $50,000 directly from outside the Stateof Washington. The Respondent admits, and I find, that alltimes material herein the Respondent has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOL VEDThe Respondent admits, and I find, that Driver Sales-men & Warehousemen Local No. 117, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America. herein called theUnion, is now, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.The Union commenced its organizing efforts at theRespondent's Seattle operations in the fall of 1975. andculminated in a Board-supervised election on December31, 1975, and certification in a unit composed of allmaterial control employees employed by the employer atits facility located at 650 South Orcas Street, Seattle,Washington, including plant clerical employees, excludingoffice clerical employees, professional employees, guards,and supervisors as defined in the Act, and all otheremployees.Following certification, the Union and the Respondentexchanged initial contract proposals during January andFebruary, and during the months of March and April metonce or twice a week. Robbins and Gannett were present atall of the meetings, and Gannett was the Respondent'sspokesman. On April 27, the day prior to the commence-ment of the strike, the Respondent presented the Unionwith a complete draft which incorporated all items agreedto during prior meetings, together with the following wagerate proposal (G.C. Exh. 9):APPENDIX "A"WAGE RATESIII. ISSUES1. Whether Respondent permanently replaced Robertsat a time when he had neither joined a strike norcommunicated any intention to participate in the strikeand was incapable of making a decision as to whether hewould engage in the strike.2. Whether Brian Scott, Michael Tracey, and JohnMcKillip were lawfully terminated for picket line miscon-duct.3. Whether Respondent unilaterally granted a wageincrease to Barbara Madison on June 2, in excess of itsfinal offer to the Union.4. Whether, on June 2, Respondent's acts and conductprolonged and converted an economic strike into an unfairlabor practice strike.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The SettingRespondent is engaged in the design and manufacture ofdrilling and tunnel boring equipment in Seattle, Washing-ton, with subsidiary companies located throughout theworld. Richard Robbins is Respondent's president; KristenBroadfoot is the assistant to the president; Laverne Stone isthe material control supervisor; Donald J. Zier is themanager, materials and schedules; William Haggard is theassistant manager under Zier; Joe Mascarello is themanager of manufacturing; and Lenore Unger is thesecretary to the president. Casey Kent is the cost accountsupervisor and David E. Gannett is the Respondent'sattorney with respect to labor relations and its chiefspokesman during negotiations with the Union.PERFORMANCE LEVELCLERICALEntryIntermediateExperiencedWAREHOUSE & DRIVERPERSONNELEntryIntermediateExperiencedExceptionalMonthly Rate$400651-751$650750400 -750751 -900901 -1,0501,051 --As can be seen, the proposal divides the clericalemployees into three levels of performance, entry, interme-diate, and experienced, and the warehouse and driverpersonnel into four levels of performance, entry, intermedi-ate, experienced, and exceptional. While all levels but the"experienced" level in the clerical group and the "excep-tional" level in the warehouse and driver personnel grouphave lower and upper wage limits, the highest levels in thetwo groups list only a lower limit. The Respondentproposed that the "placement of individuals... within therate ranges, in each classification and grade level, would bewithin the management prerogative of the employer." Thefact that the highest performance level in each of the twogroups had no high limit, according to Gannett, meant thatthere would be no "cap" on those levels, and that theproposal established only a minimum for those two levels.Gannett also offered the union representatives a schedule(G.C. Exh. 8) listing the names of the employees, theirpresent salaries, the proposed salary increases for each,551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir performance level classification or placement, andtheir new proposed salary.2The parties agreed to meetagain on May 18. On April 28, the strike commenced, andpicketing continued from that date until sometime duringthe second week in July.3At the May 18 negotiating session, at which a Federalmediator was present, the outstanding issues were dis-cussed and the Respondent advised the union representa-tives that the pickets had engaged in certain misconduct,including pickets following employees to their homes,spitting on nonstrikers, and soliciting acts of prostitution.Gannett told the union representatives that "the companywould have to take some sort of action for further improperactions." Agreement was made to resume negotiations onMay 25.On May 24, a complete contract draft was prepared anddelivered to the Union by messenger, along with theRespondent's "wage rates" proposal (G.C. Exh. 9) andproposed wage increases (Appendix A). On May 25, theparties again met with the Federal mediator. The entirework force on strike, consisting of 9 or 10 employees, wasalso present during the first part of the meeting. Again, theRespondent's representatives brought up what they consid-ered to be picket line misconduct, and Gannett stated ithad been reported that Scott had solicited an act ofprostitution with one or more employees; that Tracey hadfollowed individuals home; that Tracey and McKillip hadbeen engaged in acts of spitting; that the Respondent wasinvestigating these matters which could result in discipline,including discharge; and that further acts of misconductwould be treated in a similar manner. At that point thestriking employees left and the Union and the Respondentresumed negotiations. Apparently little if any progress wasmade, and the meeting was adjourned to June 2, at whichtime both of the parties were to present their best and finaloffer. Gannett testified that no progress was made at theJune 2 meeting and that he advised the Union that itappeared the parties were at an impasse, and "that theemployer would selectively implement its final proposal."There has been no contact between the Union and theRespondent since that meeting; however, in mid-June,Gannett was contacted by the Respondent concerning a"baseball bat" incident, to be discussed hereafter, betweenScott and a striker replacement, and Gannett contacted theUnion's attorney regarding the matter.B. Case 19-CA-8637, Replacement of Randolph E.RobertsRoberts was employed by Respondent as a shippingclerk from July 15, 1975, until he was informed by letterdated June 3 that he had been permanently replaced on anunspecified date in May. The undisputed evidence showsthat, following a blood donation for the spouse of a fellowemployee in mid-March, Roberts was advised that he hadhepatitis. He was hospitalized on March 23 and 24 and,following tests, was advised that he should get plenty ofrest, cut down on the amount of work he was doing, and2 G.C. Exh. 8 is attached as Appendix A.I Striker Joseph Tessier testified that while the pickets were withdrawn"as far as I know, it Ithe strke] hasn't ended yet." No evidence to thecontrary was offered. Accordingly. in the absence of a showing that theconsume no alcohol. Roberts advised his supervisor,Laverne Stone, of the situation, and of the possibility thathe might be absent due to quarantine. Prior to the onset ofthe illness, however, Roberts had received authorization fora vacation commencing April I until April 19. On hisdoctor's recommendation, Roberts went on vacation asscheduled. It had been arranged that he would not reportback to work until noon on April 19 since he was scheduledfor tests at the hospital on that morning. Roberts reportedfor work about noon but, after about 2 hours, went homebecause he was not feeling well and "had a cough which Icould not contain." He was at home sick on April 20 and,on Wednesday, April 21, kept a doctor's appointment atwhich time he learned he had a temperature of 105degrees.4He was immediately placed in the hospital whereit was ultimately determined that he had strep pneumonia,and that there was a pocket of water in the chest cavitysurrounding the left lung. After several days and severalunsuccessful attempts by surgery to do so, the water in thechest cavity was finally drained, and as a consequenceRoberts' fever broke and he began to recover.Roberts was in the hospital from April 21 until hisdischarge on May 6. On April 28, the strike referred toheretofore commenced. As he was in the hospital, Robertswas not consulted nor did he take any part in the decisionto strike. Further, while he was not physically capable ofpicketing, he expressed no desire to engage in the picketingand in fact declined to accept union strike benefits votedhim by his fellow employees. The record shows that at notime did Roberts inform anyone that he intended toparticipate in the strike.While Roberts was confined in the hospital, a number ofpersons employed by the Respondent visited him. On oneoccasion after the strike commenced, Scott took a picketsign to the hospital because "I had been up there on aprevious occasion and it was a typical hospital room andwe [Scott and Tracey decided it would be nice to havesome color in there." Tracey used adhesive tape to stick thesign on the wall.5They also took Roberts a red "Kenworthbaseball hat," identical to those worn by the strikers. Therecord shows, however, that Roberts never wore the hat.During this time, Roberts was confined to his bed with atube inserted in his chest cavity in an abortive attempt todrain the liquid from his lung cavity.Haggard testified that on or about May I he visitedRoberts in the hospital and noticed the strike sign on thewall. Roberts advised him that Scott had brought it andplaced it on the wall. No further mention of the strike wasmade. Haggard told Unger, Robbins' secretary, about thesign. On May 5, Unger visited the hospital and observedthe strike sign and the red baseball hat. She testified thatRoberts told her that his friends had brought the sign "andthat if he knew that Laverne Stone was coming to see him,strikers had sought reinstatement with the Respondent, I find that at thetime of the hearing in this matter the stnke was still in effect.Roberts went to the appointment in a wheelchair.5 Someone also placed a travel poster on the wall.552 ROBBINS COMPANYhe would take it down. He knew it would offend her;otherwise, it didn't bother him to leave it there."6Thefollowing day she reported those facts to Robbins.On May 6, Roberts was discharged from the hospital. Hetestified, without contradiction, that, prior to his leavingthe hospital, he had several phone conversations with Stonewherein he kept her abreast of his condition and informedher he was looking forward to returning to work as soon ashe was well. According to Stone, when Unger had visitedRoberts on May 5, Roberts apparently had told her that hewanted to talk to Stone and Haggard after he left thehospital. Stone testified that Roberts also called her onMay 6 and stated he wanted to meet her "away from theCompany," and that she told him, "I was advised it wouldbe improper to meet with him on a personal basis and Icould not do so." There is no indication in the record thatthe subject of the strike was discussed at this time.7Upon his return home from the hospital, Robertsreceived the following certified letter dated May 3:GROUP INSURANCEBy law (Washington House Bill No. 239), we arerequired to offer to you the regular group insuranceplan consisting of life and health and accident coveragefor a maximum period of six months -if you are onstrike that long. However, you must elect to continuethe insurance, and pay the entire premium for it.In your case, the premium amounts to the following:lifehealth & accidentemployee $ 5.30employee 27.42dependent XXXXXTOTAL $32.72Please complete the attached form stating whether ornot you elect to continue the insurance, and if you do,attach your check in the amount of $32.72 to cover thepremium for the month of May -and return it by meby May 8th, 1976.Subsequently, forward your check in the same amounton the first of each month thereafter until the strike issettled, or up to a maximum of 6 months.THE ROBBINS COMPANY/s/ K. V. BroadfootExecutive Assistant to the PresidentUpon receipt of the letter, Roberts immediately calledBroadfoot. Their versions of the conversation differ.Roberts testified, in substance, that Broadfoot told him theletter was meant for those employees on strike and that,since Roberts hadn't been asked to take a position6 Stone never visited him in-the hospital.Either two or three of the pickets returned to work on May 6."The record shows that Roberts had not yet been asked his positionregarding the strike.regarding the strike, the letter didn't apply to him.8Hetestified further that they discussed the fact his presentillness was covered by insurance but that, if he was injuredon the following day, he would not be covered. Accordingto Roberts, it was because he understood he did not havemedical coverage for anything that happened after hisillness and release from the hospital that he told Broadfootthat he would return the form with the money. He testifiedwithout contradiction that he made a specific notation onthe form "so it could not be construed that I was on strike."Broadfoot's version of the conversation was that Robertswas concerned whether his illness was covered by insur-ance, and she explained it was, and he said he would mailin a check but that it might be a little late since he hadreceived the letter late, and she said it would be accepted.She denied telling Roberts the letter did not apply to himor that he need not make a decision as to whether or not hewas on strike. The insurance form, which was in theRespondent's possession, was not produced at the hearing.nor did Broadfoot refute Roberts' testimony regarding thenotation on the form. I therefore credit Roberts' testimonythat he made a specific notation on the form "so it couldnot be construed that [he] was on strike." Moreover, Icredit Roberts' version of the entire conversation over thatof Broadfoot whose testimony was sketchy and furtherquestionable in the light of her testimony that Roberts'concern was whether his present illness was covered byinsurance. Speaking practically, Roberts had been releasedfrom the hospital the day before, after having incurredhospital, doctor, and other medical expenses over a span of16 days. Having been released from the hospital, there isnot the slightest doubt in my mind but what Roberts knewwhether or not his illness had been covered by insurance,and consequently there was no reason to ask that questionof Broadfoot. I therefore credit his testimony over hers andreject the Respondent's contention that the return of thepremium for insurance coverage pursuant to the May 3letter was an indication that Roberts was on strike. Hisactions indicate, I find, that he wanted to be covered byinsurance, but that he wanted it understood his action wasnot to be taken as an indication that he was a striker.On or about May 10 or II, Roberts called Stone andadvised her that he was convalescing at the home of acousin in Redmond, a suburb of Seattle, and he hoped tobe able to return to work on June 7. Stone admits thatduring the conversation she asked Roberts on threeoccasions "what his position was regarding the strike,"9and that he responded he didn't feel "well enough to makea political decision and he saw no advantage to do so atthis time." Stone's testimony regarding the rest of theconversation was: "I said some people in the Company aredisturbed that there was a strike sign in your room. Hereplied that Brian [Scott] brought it to [him], and I said, Iwas told you asked for it. There was a pause and he said, allright, I did." Roberts testified that since he had been so illat the time Scott brought the picket sign, that he did notknow whether he had asked Scott to bring it, and that he9 While this question is not alleged as a violation, in Southwesrern ElectricPower Company. 216 NLRB 522 (1975). the Board indicated suchinterrogation might violate Sec. 8(aX I).553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponded, "I may have ... but, it didn't matter, I said Ihad a lot of things on the wall." He testified, as sheconfirmed, that he stated he planned to return to work onJune 7.'° However, on rebuttal Stone stated she wouldhave held a position for Roberts if he had given a firmresponse that either he would or would not have come backto work. I find nothing equivocal in his statement that heplanned to return on June 7, and there was no evidence itwas limited in any way with respect to the strike.Furthermore, Roberts testified, without contradiction, thathe told Stone that the Union had not put any pressure onhim to take a side on the strike issue, and that the onlycontact he had with the Union was the visits with his fellowworkers who had voted him strike pay which he haddeclined to accept.Roberts' next contact with the Respondent was by letterto Mrs. Stone dated May 24, wherein he stated he haddoctor's appointments on May 27 and June 3, 8, and 10; hehoped to be back at work on Monday, June 14; and hopedit would be possible for the person performing his job tospend a day or so reorienting him. The Respondent'sresponse was the following letter dated June 3:Dear Ray:We acknowledge receipt of your letter of May 24th,stating that you are planning to return to work aboutJune 14th.Since you were reluctant to advise us as to whetheror not you were on strike, but you displayed thestrikers' sign in your hospital room, we were forced toconclude that you were on strike. Therefore, yourposition was filled with a permanent replacement andthere are no openings at this time.However, we have taken note of your desire to returnto work, and will keep your name on file.Yours very truly,THE ROBBINS COMPANY/s/ Donald D. Zier, ManagerMaterials and SchedulesRoberts immediately called Zier, whom he located athome, and was informed no job was available for him andthat Zier was unable to give him the date of his permanentreplacement. As Stone had already left work that day,Roberts talked to Robbins and told him he wanted to comeback to work, and asked for the date of his replacement,which Robbins was not able to give him. According toRoberts, it was agreed that Roberts would call Robbins onMonday, June 7, and find out whether the June 3 letterwould be rescinded, or when he had been permanentlyreplaced so that he could apply for "welfare or whatever Ihad to do to stay alive." Robbins subsequently told himthat he had been replaced on May I .1 1'o Scott testified Roberts had not asked for the picket sign."i On June 5 or 8, Roberts talked to Stone by telephone. Inasmuch asRoberts had already been told he had been replaced, there is little point inrehashing their testimony. Suffice it to say that Stone was obviouslyConclusionsStating "the only issue is whether or not Respondent'sbelief that Roberts ratified the strike was reasonable," theGeneral Counsel contends the Respondent's action inreplacing Roberts was unreasonable since there was noclear-cut indication by Roberts that he supported thestrike.Citing Marathon Electric Mfg. Corp., 106 NLRB 1171(1953), enfd. 223 F.2d 338 (C.A.D.C., 1955), the Respon-dent contends "there is a strong inference in the case lawthat there is a duty upon the employee to advise theemployer concerning his sympathies with respect to thestrike," and that the Respondent concluded Roberts was astriker because he had a strike sign in his hospital room;elected to continue health insurance coverage on a self-paybasis made available by state law to all striking employees;upon specific inquiry from employer representatives, herefused to take a position with respect to the strike; and hestated, if he were well enough to return to work, heprobably would not cross the picket line. Since he failed todisavow strike sympathies, contends the Respondent, "theemployer was fully justified in concluding that (a) he wassympathetic to the objectives of the strike action, (b) hewas in fact on strike, and (c) he could be properly replacedas an economic striker."In Marathon Electric, on which the Respondent hereinrelies, the union struck on February 28 in violation of a no-strike clause, and the employer countered with a lockoutuntil March 18. A number of employees, not at work on theday of the walkout because of injury, illness, leave ofabsence, or other excused absence, were terminated by therespondent. In finding the company did not violate the Actby discharging those employees, the Board noted they weremembers of a strong and militant local union under acontract which made membership a condition of employ-ment; that the walkout received the complete support ofthe employees in the plant at the time it took place; andthere was no showing of dissent among those employees asto whether the walkout should take place. The Board wenton to state that "any inference that these individuals didnot share in that action ... is effectively dispelled by otherevidence pointing strongly to the contrary." The "otherevidence," noted by the Board, was the presence of manyemployees at the membership meeting which appears tohave taken place contemporaneous with the walkout; thefact that none of the employees made any attempt todisassociate themselves from the walkout or advise theCompany that he was not sharing in the group strike actiontaken by his bargaining representative; that, at the hearing,9 of 11 employees stated they would not have accepted anoffer of reinstatement which did not include all othermembers of the Union, indicating, the Board stated, that,with a few "possible exceptions," all employees in thedisputed categories were in complete accord with theaction taken by the Union; and, in spite of the fact eachemployee received a letter from the Company informinghim that "participants" in the strike would be considered toconfused when she testified as to whether certain statements were madeduring this conversation or that of May 10 or 1I. I therefore credit Roberts'version.554 ROBBINS COMPANYhave forfeited any rights as employees, no employee tookany steps to indicate that he was not a participant.More recently the Board considered a similar issue inSouthwestern Electric Power Company, 216 NLRB 522(1975). The Board majority, contrary to the dissentingassertion of then Acting Chairman Fanning that the issuewas whether strikers on sick leave had a Section 7 right torefrain from declaring their position on the strike duringthe period they were medically excused, concluded theissue was whether the respondent's belief that the employ-ees on sick leave ratified and supported the strike wasreasonable. Stating that the respondent could not haveinterrogated the employees as to their sympathies withoutviolating Section 8(aX1 ),12 the majority concluded that "inthe absence of any indication whatsoever that the sixemployees did not support the strike, it was entirelyreasonable for Respondent to assume that they did."Noting that all of the six employees on sick leave in thatcase "were members of the Union," the Board found thatthe following factors indicated that the employees effec-tively ratified the strike and thus did, in fact, support it,bearing out the reasonableness of the company's assump-tion: (1) They raised no protest when their sick leavepayments were terminated; and (2) with one exceptiontestified that they would not have crossed the picket linehad they been able to work when the strike began. "Undersuch circumstances," stated the Board majority, "wecannot agree with our colleague's position that Respondentwas required, in effect, to subsidize the strike effort throughcontinued disability payments until such time as theemployees decided to publicly air their sympathies."Upon an analysis of the foregoing cases and the record inthis case, I conclude the evidence does not support afinding that the Respondent could reasonably belive thatRoberts ratified and supported the strike.Unlike Marathon Electric, there is no showing in theinstant case that Roberts was a member of the Union, andin light of the fact that one employee declined to join thestrike at its inception and three abandoned the strikewithin a few days, it is clear that the strike action did notreceive the "complete support" of the employees.'3Fur-ther, Roberts did not receive a letter from the Respondent,as did the employees in Marathon Electric, informing themthat "participants" in the strike would forfeit their rights asemployees. The instant case is likewise distinguishablefrom Southwestern Electric. In finding it reasonable for thecompany to assume the employees supported the strike, theBoard relied on a number of factors not present here. Theemployees on sick leave there were members of the union:there was no showing Roberts was a union member; theemployees raised no protest when sick leave payments wereterminated; there was no showing that Roberts receivedany sick leave payments, and the inference is strong that hedid not; employees testified they would not have crossedthe picket line had they been able to work when the strikestarted; Roberts was not asked that question, and thecreditable evidence fails to show he ever stated he wouldnot cross the picket line; rather, the evidence shows that onseveral occasions he told Stone he intended returning as12 See fn. 9.13 At the time of the strike. there were 14 unit employees. includingRoberts.soon as he was physically capable, which he estimated inearly May to be on June 7.The four factors which the Respondent relies on tojustify its conclusion that Roberts was a striker, andtherefore subject to replacement, are far from convincing.Haggard and Unger, who visited Roberts in the hospital,were both informed that Scott had brought the strike signto the hospital, and Unger had also been informed thatRoberts would remove the sign if Stone visited him since itmight offend her. This information was relayed toRobbins. Further, Stone broached the subject of the picketsign in a telephone conversation with Roberts shortly afterhis release from the hospital, and she was also told thatScott had posted the sign. The most significant aspect ofthat conversation, however, was Roberts' eagerness toreturn to work as soon as he was physically able, which hehoped would be on June 7. It is noteworthy that his returnwas not dependent on the end of the strike. Moreover,Roberts had informed Stone that he had declined strikepay which had been offered him by the Union.Regarding the Respondent's claim that Roberts' electionto continue health insurance coverage on a self-pay basis,in accordance with the letter of May 3, is indicative of hisstatus as a striker, for reasons stated above, I have creditedRoberts' testimony over that of Broadfoot. I am convincedthat Broadfoot understood, and that the form whichRoberts returned to Respondent with his check stated, thatthe payment for insurance coverage was not to beconstrued that he was on strike. I also do not credit thetestimony of Stone, which Roberts denied, that he told herthat if he were well enough to return to work he probablywould not cross the picket line. As Roberts testified, heinformed Stone that the Union had not pressured him totake a side over the strike issue, and the evidence convincesme that his prime concern was to regain his health and togo back to work. While it may have been that he hoped, forone reason or another, that the strike would be over beforehe in fact did return to work, his conduct was not such thatit would lead one reasonably to believe that he ratified andsupported the strike and intended to withhold his services.Roberts' conduct throughout was more consistent with aninability to work because of his illness rather thanwithholding services concertedly with other employees, andwith a desire to return to work as soon as he was physicallyable, regardless of the strike situation. Further, sinceRoberts was not receiving any sick pay from the Respon-dent, this is not a case like Southwestern Electric Powerwhere it could be argued that the employer was required"to subsidize the strike effort through continued disabilitypayments until such time as the employees decided topublicly air their sympathies."In sum, I find, on the facts of this case, that Roberts hadthe Section 7 right to either join in or refrain from joiningthe strikers, and that the Respondent, without a reasonablebelief that he ratified and supported the strike, permanent-ly replaced him in violation of that right, and that suchconduct was inherently destructive of employee rights inviolation of Section 8(a)(3) and (1) of the Act.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Case 19-CA-87311. Alleged picket line misconductMcKillip, Scott, and Tracey were employed as ware-house and driver personnel until they received theRespondent's letters dated June 30 advising each that hehad "been terminated as of June 2, 1976 because of picketline misconduct." The General Counsel contends thealleged misconduct "is clearly insufficient to justify"termination. The Respondent contends McKillip wasdischarged because he spit directly on employees on twooccasions and because he, along with Scott, vandalized atruck while it was parked at Creative Pictures FramingCompany; that Tracey was terminated for having spit onan employee, for having tossed a milkshake on the car of anonstriking employee, for having knocked an employee'shat off his head, and for having followed an employeehome; and that Scott was terminated for soliciting acts ofprostitution, for having vandalized a truck parked atCreative Pictures Framing Company along with McKillip,and for having threatened an employee with a baseball bat.The spitting incidents, which the strikers did not deny,were, with one exception, directed at David Cole who washired on May 4 as a receiving clerk to replace a striker. Therecord shows that Cole drove a forklift through the picketline several times every day and that verbal exchanges,sometimes including uncomplimentary and insulting exple-tives, were not uncommon from either side. It was in thiscontext that the spitting incidents occurred, and whichprovoked Tracey to reach inside a truck cab and flip Cole'shat from his head. Cole received no injury and in factTracey did not touch him. In the absence of any injury.and as spitting and expletives, while not condoned, longsince have been expected and accepted in strike situations,I find these reasons insufficient upon which to base lawfuldischarges. See, for example, Alcan Cable West, a Divisionof A lcan Aluminum Corporation, 214 NLRB 236, 248 (1974).The alleged vandalism of a company truck involvedstrikers Scott and McKillip and striker replacement Baird.About May 28, Baird drove one of Respondent's pickuptrucks to Creative Picture Framing Company, where heparked at the rear and went inside for 10 minutes. Hetestified that Scott and McKillip parked alongside him,and that when he returned he noticed that the truck wassitting at a peculiar angle. Upon investigation he foundthat a valve stem on one of the tires had been cut off, thatthe coil wire, which he subsequently found in the weeds onadjacent property, had been removed, and that the licenseplate which had been taped in the rear window wasmissing. As Baird apparently ran the battery down tryingto start the truck, and as there was no jack with which tochange the flat tire, he testified that the truck had to betowed. Baird did not observe either Scott or McKillip doanything to the truck.Scott and McKillip testified that they followed Baird toCreative Picture Framing, but both denied they drove intothe parking lot, instead they parked momentarily in thestreet. They claimed they thought the trip to CreativePicture Framing may be a ruse and that the Respondentwas going to try and sneak a load out of the shop on the 2-ton truck; therefore they returned to the shop withouteither man having gotten out of the car. If Scott andMcKillip are credited, then they would not have beenpresent when the damage was done to the truck. If Baird iscredited, an unidentified person or persons damaged thetrucks. The record does not show that any investigation orinquiry was made of Creative Picture Framing personnel toascertain whether anyone else may have been observed inthe area. As the Respondent's trucks were identifiable bysigns painted on their sides, and known to cross picket linesat the premises of other employers, it is possible that otherindividuals were responsible for the damage. As with thefuel line incident related hereafter, it does not appear thatthe Respondent, in a dispassionate way, tried to access whowas to blame for these occurrences, but rather took apartisan approach and automatically placed the blame onthe strikers. Further, it is not beyond the realm ofpossibility that damage could have been inflicted on thetruck by striker replacements who were concerned theirjobs were in jeopardy until strikers were discharged.Without some corroborative evidence that the truck was infact damaged, that an effort was made to determine whowas responsible for the damage, and that Scott andMcKillip were in fact responsible, I find it was unreason-able for the Respondent to blame the pickets.Baird testified that, in early June, McKillip followed himas he made a delivery to Jenson Brothers, and that when heleft he noticed the gas cap was missing. Approximately 2months later the truck stalled and it was determined thatsugar had been put in the gas which plugged the fuel lineand required fuel filter and pump replacements. TheRespondent asks that I find on the basis of this evidencethat McKillip took the gas cap in early June and at thesame time put sugar in the gas tank which resulted in itsclogging the fuel line, filter, and pump some 2 months later.The evidence is far too tenuous to make such a finding.Baird testified to another incident where a truck tire wasslashed, but acknowledged that Scott and Tracey "weremaybe about 10 feet away on the sidewalk." In early andmid-May, however, he testified Tracey spit on the wind-shield of a truck.Returned striker Brent Wilcox testified, and Traceyadmitted, that in early May, as Wilcox was driving out ofthe parking lot, Tracey tossed the contents of a paper cupcontaining a milkshake onto the hood of his car, splatteringonto the windshield. His vision was not blocked, and hedrove on to the closest filling station where he cleaned itoff. I conclude that the act of throwing the liquid contentsof a milkshake in the general vicinity of the hood of the caris not properly within any reasonable definition ofendangering lives and property. A splattered milkshake,while messy and no doubt annoying to clean up, certainlyis not of such a grievous nature as to warrant the greatestamount of discipline an employer could impose, namelydischarge.While the Respondent contends Tracey was guilty offollowing Cole home, the record shows that both men livein the same general direction and therefore traveled thesame freeway, but that Cole exited from the freeway firstand Tracey continued on in the direction of his home. Itfurther appears there were several cars spaced between556 ROBBINS COMPANYthem. It is clear that Tracey did not follow Cole home.Hence, no merit is found to this contention.Stone testified that, sometime in early May, she wasdelivering a couple of parcels containing merchandise fromthe Respondent to the airport, and that Tracey followedher there and told the freight attendant at the airport that itwas strike merchandise and asked that he not accept it. Itwas accepted, however. Tracey did not attempt to followher home. Such conduct is clearly protected activity.In support of the Respondent's claim that Scott solicitedacts of prostitution which disqualified him from reinstate-ment, Cost Accountant Supervisor Kent testified that, onone particular day, Scott made crude and obscene remarksand suggestions regarding sex, including an invitation to"make some extra money at his apartment that night."Scott's denial he made such statements was not convincing,and I credit Kent who impressed me that she was tellingthe truth. While the crude and obscene remarks made byScott are not to be condoned, I find they did not constitutemisconduct sufficient to disqualify Scott from reinstate-ment.'4The language used to express disapproval ofpersons crossing picket lines seldom comports with thestandards of ordinary discourse. While profane epithetswhich accompany and form an integral part of terroristictactics are not protected, the Board has long viewed name-calling, without more, privileged under the free-speechprovisions of Section 8(c). See, for example, InternationalLongshoremens and Warehousemen's Union, C.I.O. et al.(Sunset Line and Twine Company), 79 NLRB 1487, 1505(1948). While Scott's uncouth remarks were obviouslymade with the intent of enraging Kent, she did not impressme as a timid individual, and the record shows she did nothesitate to enter the Respondent's premises for workbecause of them. In these circumstances, it cannot be saidthat Scott's remarks intimidated, coerced, or restrained thenonstriker to whom they were addressed, or constitutedsufficient reason upon which to base a lawful discharge.The Respondent contends further that Scott was termi-nated and is disqualified because he threatened anemployee with a baseball bat. This incident involved twostrikers, Scott and Tessier, and two striker replacements,Cole and Baird. The incident occurred on June 18, some 2weeks after the effective date of his discharge, when Scottand Tessier, who had decided to engage in ambulatorypicketing, followed Baird, who was driving a flatbed truckto the premises of another company, Sea-Fab. While thethree men were at Sea-Fab, Cole arrived in the pickuptruck.'5The participants agree that after Cole arrived heand Baird got into the flatbed truck and made a delivery,and then returned to Sea-Fab, where Cole got back into thepickup. They disagreed, however, regarding what tookplace thereafter. It appears, however, that, as Baird turnedinto the street as he left Sea-Fab, Scott, driving his open-top MGB sports car, attempted to cut in behind him and infront of Cole in the pickup, while Cole sought to preventA" See Central Massachusetts Joint Board, Textile Workers Union ofAmerica, AFL-CIO (Chas. Weinstein Company, Inc.), 123 NLRB 590. 603(1959). where a picket made a vile and obscene remark in French to a femalenonstriker which in effect accused her of prostitution and sexual perversion.·1 Cole testified Stone wanted him to accompany Baird to be sure novandalism was done to the larger truck.'1 Scott was on a softball team and carried other sporting equipment inthe back of his car.him from doing so, and crowded him off the road to theright. Scott, enraged, then apparently sought to pass Coleto the left so he could get in between the two trucks. AsScott inched to the right in an effort to get between the two,it appears that Cole inched closer to the flatbed so thatScott could not get between them. During this time Scottand Cole were yelling unpleasantries back and forth. It wasin this state that they all arrived at a stop sign, Baird in thelead with Cole and Scott jockeying for the positionimmediately behind him. Scott, whose sports car had comeout second best in another encounter with another pickuptruck, reached into the back of his car, grabbed a baseballbat, and ran around to the front of the two vehicles wavingthe bat, and between expletives threatened to either "caveyour [expletive ] head in," "knock your head off," or kill the"little son of a bitch," if Cole hit Scott's car with thepickup.i6At this point Baird got out of the larger truck andcame back, and Scott either reiterated his threat to Baird,or told him to mind his own business and get back into thetruck.7In any event, no blows were struck since the MGBcame through unscathed, and everyone got back into theirrespective vehicles and drove off. Scott apparently followedfor a while but eventually gave up and, after first returningto the Respondent's premises, went home and called thepolice. The record does not disclose what, if anything, hereported to the police or what they did. He later talked toMrs. Stone regarding the incident.The evidence convinces me that Scott's conduct was notunprovoked, and that Cole provided the provocation bycrowding Scott's car off the road as Scott attempted tofollow Baird as they left Sea-Fab, and later by closing inbehind Baird as Scott passed to the left in an effort to getaround him. Without doubt both men were operating theirvehicles in a foolish, if not unlawful, manner. I note thatthere was no physical contact between the participants,and Cole's response to Scott's invitation to get out of thetruck shows that he did not interpret what Scott said as adirect threat of physical harm.'8Moreover, the evidenceshows Scott did not make any effort either to damage thetruck with the bat or to attack Cole. Scott's threat wasdirected at Cole's driving, and only tangentially related topicket line conduct. In these circumstances, and in view ofthe provocation, I conclude Scott's conduct was not soserious as to render him unfit for further employment.s2. Unilateral wage increaseParagraph 8 of the complaint alleges that on or aboutJune 2 Respondent, in the course of negotiating, made afinal offer covering terms and conditions of employment.including wages, and unilaterally granted wage increases tocertain employees in excess of the final offer.Barbara Madison commenced working for Respondenton February 17, 1975, as a clerk-typist at $475 per month(Entry Performance Level under Respondent's wage17 Cole had remained in the pickup. and Scott was standing approxi-mately 10 to 15 feet away to the front of the two vehicles.1R Cole asked Scott, "Was he going to spit on me like his other littlefriends did ...."19 It is noted that this incident occurred after June 2. the effective date ofScott's discharge.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstructure, G.C. Exh. 9). On July 26, 1975, she received awage increase to $575 per month (Experienced Perfor-mance Level). Madison joined the strike on April 28 andon May 6 contacted Stone about returning; she thereafterreturned to work as a clerk-typist or "clerical -materialcontrol," job titles which, Stone testified, were synony-mous.On April 27, the day before the strike commenced, theRespondent presented to the Union a complete contractproposal, including a proposed wage-rate schedule (G.C.Exh. 9), and a schedule listing the "proposed wage rates" ofeach of the employees (Appendix A). This constituted theonly wage proposal made by the Respondent, wasresubmitted to the Union on May 24, and was outstandingon June 2, when the Respondent announced that theparties were at an impasse, and "that the employer wouldselectively implement its final offer." On that date anauthorization granting Madison a wage increase of $225,from $575 to $800, per month was issued, and on June 3 itwas approved, the wage increase being retroactive toMonday, May 10, which coincides with her abandonmentof the strike and her return to work. No prior notice wasgiven to the Union that Madison's new wage rate wouldexceed $650, the amount specified in the schedule ofproposed new salaries (Appendix A) submitted to theUnion during negotiations. Stone testified the wageincrease was granted because, after she returned to work,Madison was the only experienced employee in the group,and that her added responsibilities, which consisted ofassisting in training the new employees, prompted thedecision to review and increase her pay. The increase,contends the Respondent, is within the rate range in theclassification scheme proposed to the Union. The GeneralCounsel contends, however, that Madison's increase wasover and above the only wage proposal made by theRespondent, and consequently a refusal to bargain.Stone's testimony that Madison's raise and elevationfrom Entry Performance Level to Experienced Perfor-mance Level was warranted in view of her addedresponsibilities was not convincing. Madison was no moreexperienced on May 10 when she abandoned the strikethan she had been less than 2 weeks earlier when shebecame a striker, and it could hardly be argued she gainedany job experience during the strike. Her added responsi-bilities, according to Stone, consisted of assisting Stone intraining the newly hired employees. Otherwise, it appearsMadison's job description and duties remained the same.As is clear from the record, in its last and final proposalto the Union, which was delivered to the Union on May 24and was outstanding on June 2 when Madison's wageincrease was initiated, the Respondent proposed to raiseMadison's pay from $575 to $650, an increase of $75.Instead, although she still occupied the same job, she wasgiven an increase of $225. It is clear from Stone's testimony-"We had intended to do this but we had to wait until itwas -we were told it was all right," that theRespondent intended giving Madison substantially morethan that contained in its wage proposal, but that its intentwas never conveyed to the Union.20In these circum-20 Respondent's action in elevating Madison from "Entry" to "Experi-enced" performance level is similar to the granting of superseniority.stances, it is found that the increase in wages constitutedunilateral action and a refusal to bargain within themeaning of Section 8(a)(5) of the Act. N.LR.B. v. BenneKatz, et al., d/b/a Williamsburg Steel Products Co., 369 U.S.736 (1962).3. Conversion of economic to unfair laborpractice strikeThe complaint alleges that by discharging Scott, Tracey,and McKillip on June 30, effective June 2, and by grantingMadison the unilateral wage increase on June 2, theeconomic strike was converted to an unfair labor practicestrike on June 2.While the evidence discloses picketing ceased about July12, it was not shown that any of the strikers have soughtreinstatement since that date, and Tessier testified, withoutcontradiction, that, "As far as I know, it [the strike] hasn'tended yet." I find, therefore, that while the picketing hasceased, the strike has not been abandoned and theRespondent's unfair labor practices, on both June 2 and30, have had the effect of prolonging the strike. Hence, Ifind that the economic strike was, by reason of theRespondent's June 2 unilateral conduct, converted to anunfair labor practice strike, and the Respondent isobligated to reinstate all strikers who unconditionallyapply for reinstatement, discharging, if necessary, allreplacements hired after June 2 to take the place of strikersduring the strike. The General Counsel cites no authorityto support his position that the June 30 discharges of Scott,Tracey, and McKillip had the retroactive effect ofconverting the strike to an unfair labor practice on June 2.It is hard to see how, between June 2 and June 30, therecould have been a causal connection between the termina-tions and the prolonging of the strike, since neither theUnion nor the employees had any knowledge of theterminations until after June 30. Accordingly, I find thattheir unlawful discharges on June 30 had the effect offurther prolonging the unfair labor practice strike. See, forexample, Typoservice Corporation, 203 NLRB 1180 (1973).V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent as set forth in sectionIV, above, occurring in connection with the operations ofthe Respondent as described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Vl. THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, it will be recommended that it ceaseand desist from such conduct and take certain affirmativeaction necessary to effectuate the policies of the Act.Having found that the Respondent permanently replacedRoberts in violation of Section 8(a)(3) and (1) of the Act, it558 ROBBINS COMPANYis recommended that the Respondent be required to offerRoberts reinstatement to his former position or, if thatposition no longer exists, to a substantially equivalentposition without prejudice to his seniority or other rightsand privileges, dismissing, if necessary, anyone who mayhave been hired or retained to replace him, and make himwhole for any loss of earnings he may have suffered, bypayment to him of the amount he normally would haveearned as wages from the date he was medically capable ofreturning to his position, to the date of an offer ofreinstatement. Backpay shall be computed on a quarterlybasis as prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), plus interest at the rate of 6 percent per annum,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Having found that the Respondent discriminatorilydischarged Brian Scott, Michael Tracey, and John McKil-lip on June 30, and that the strike was converted to anunfair labor practice strike on June 2, I shall recommendthat, upon unconditional request, the Respondent beordered to offer Brian Scott, Michael Tracey, and JohnMcKillip immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent jobs, dismissing, if necessary, any persons hiredafter June 2, 1976, to replace them, and make whole suchemployees for any loss of earnings resulting from its failureto reinstate them within 5 days of their unconditionalrequest, computed in accordance with the formula stated inF. W. Woolworth Company, supra, and with interest at therate of 6 percent per annum, Isis Plumbing & Heating Co.,supra. Such employees who were permanently replacedbefore June 2, 1976, shall be placed on a preferential hiringlist for employment as positions become available, andbefore other persons are hired for such work. Priority forplacement is to be determined by seniority or some othernondiscriminatory test.Having found that the Respondent unilaterally granted awage increase in excess of its final offer on wages, it isrecommended that, upon request, the Respondent beordered to bargain collectively in good faith with theUnion as the exclusive representative of its employees inthe appropriate unit and, if an understanding is reached,embody such understanding in a signed, written agree-ment.21Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. At all times material herein, the Union has been theexclusive bargaining representative of the Respondent'semployees within the meaning of Section 9(a) of the Act inthe following unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:21 Nothing in this Decision shall be construed to require Respondent towithdraw the wage increase found herein to have been granted unlawfully.22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the N. tional Labor Relations Board, the findings.All material control employees employed by theEmployer at its facility located at 650 South OrcasStreet, Seattle, Washington, including plant clericalemployees, excluding office clerical employees, profes-sional employees, guards, and supervisors as defined inthe Act, and all other employees.4. By unlawfully replacing Randolph E. Roberts inviolation of his Section 7 right to either join in or refrainfrom joining the strikers, and without a reasonable beliefthat he ratified and supported the strike, the Respondentviolated Section 8(aX3) and (I) of the Act.5. By terminating the job recall rights of Brian Scott,Michael Tracey, and John McKillip on June 30, 1976,effective June 2, 1976, the Respondent in each instanceviolated Section 8(a)(3) and (1) of the Act.6. By unlawfully and unilaterally granting a wageincrease to an employee in the above unit on June 2, 1976,the Respondent violated Section 8(a)(5) and (1) of the Act.7. The strike, which commenced on April 28, 1976, wasconverted to an unfair labor practice strike on June 2, 1976,the date the Respondent unlawfully granted the unilateralwage increase.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 22The Respondent, Robbins Company, Seattle, Washing-ton, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Permanently replacing employees who have notjoined in or communicated an intention to participate in astrike.(b) Terminating the recall rights of unfair labor practicestrikers who did not engage in disqualifying strike conduct.(c) Refusing to bargain collectively in good faith withDriver Salesmen & Warehousemen Local Union No. 117,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, as theexclusive representative of its employees in the followingunit with respect to rates of pay, hours of employment, andother terms and conditions of employment:All material control employees employed by theEmployer at its facility located at 650 South OrcasStreet, Seattle, Washington, including plant clericalemployees, excluding office clerical employees, profes-sional employees, guards, and supervisors as defined inthe Act, and all other employees.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Offer immediate and full reinstatement to RandolphE. Roberts to his former job or, if that job no longer exists,to a substantially equivalent job, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay suffered by reason of his unlawfulpermanent replacement in the manner set forth in thesection of this Decision entitled "Remedy."(b) Reinstate, upon unconditional request, Brian Scott,Michael Tracey, and John McKillip to their former jobs or,if those jobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, any persons hired afterJune 2, 1976, to replace them; and make such employeeswhole for any loss of earnings resulting from its failure toreinstate them within 5 days of their unconditional request,with interest at the rate of 6 percent per annum. The namesof such employees for whom no employment is availableby reason of their permanent replacement before June 2,1976, shall be placed on a preferential hiring list basedupon seniority, or some other nondiscriminatory test, foremployment as jobs become available, in the manner setforth in the "Remedy" section of this Decision.(c) Upon request, bargain collectively in good faith withDriver Salesmen & Warehousemen Local Union No. 117,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, as theexclusive bargaining representative of the employees in theappropriate unit described above, concerning rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an agreement is reached,embody it in a signed agreement.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(e) Post at its Seattle, Washington, facility at 650 SouthOrcas Street copies of the attached notice marked "Appen-dix B."23 Copies of said notice, on forms provided by theRegional Director for Region 19, after being duly signed bythe Company's authorized representative, shall be postedby the Company immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Company to insure that said notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 19, inwriting, within 20 days of the date of this Order, what stepsit has taken to comply herewith.23 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX APROPOSED WAGE RATESN ameAlbertusEngkrafMadisonOugl andRobertsTOTALCastner $GatherersMcKillipRichardsScottSteinTessierTraceyWilcoxTOTALS $ 7Present In- New New Per-Salary crease Level Salarv Cent$ 675$ 75 3 $ 750500 75575 75575650525 100 2 625750$3 ,02580075050 3 800$375$ 7580075$3,400 12.4$ 875825875650 4/hr. 1 693 equiv.950 75 3 1,025900 75 3 975750 75 2 825850 75 3 925725,1 7575 2$643800$7,818 9.0560